Case: 10-20001 Document: 00511282719 Page: 1 Date Filed: 11/03/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          November 3, 2010

                                       No. 10-20001                         Lyle W. Cayce
                                                                                 Clerk

KENYON INTERNATIONAL EMERGENCY SERVICES, INC.,

                                                   Plaintiff-Appellant
v.

MARK MALCOLM; GRADY BRAY; RONALD CRANE, JR.; DISASTER
MANAGEMENT INTERNATIONAL CORPORATION; BRAY ASSOCIATES;
CRISIS HUMAN SERVICES, INC.; MARJORIE BRAY; LEAH HAWLEY;
KATHY ROCK; JAMES FAIRBROTHER; SHARON FAIRBROTHER,

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CV-3550


Before D EMOSS, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       The court has carefully considered this appeal in light of the briefs, oral
arguments and pertinent portions of the record. Having done so, we find no
reversible error of law or fact and affirm the judgment of the trial court. See
Fifth Circuit Local Rule 47.6. AFFIRMED.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.